Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. (a)(2) as being anticipated by Johnston et al. (US 3541794 A).

Regarding Claim 1, Johnston teaches an aircraft nacelle air intake comprising:
	a plurality of sectors (Fig. 3 elements 48 and 50) and a plurality of junctions between two of the sectors, each sector comprising a lip forming portion (Fig. 1 element 28), an inner panel forming portion (Fig. 1 element 24) and an outer panel forming portion (Fig. 1 element 26) wherein:
	the plurality of sectors is fixed to each other by detachable fixing devices (Fig. 2 element 58) accessible from inside the sectors,
	at, at least one junction between two of the sectors, an access opening is provided between the outer panel forming portions of the said sectors (“The free ends of the duct assemblies 48, 50 are secured together in the cruise position by suitable latch means 58, which are preferably recessed within the outer wall closure 40 and covered by an access door 60”, Col. 3 lines 34-38), and
	each access opening is closed by a detachable hatch (Fig. 3 element 60) having an outer face flush with and extending the outer faces of the outer panel forming portions of the two sectors which delimit the access opening. 

Regarding Claim 2, Johnston teaches the limitations set forth in Claim 1 and further discloses the access opening comprises an access opening closed by a hatch at each junction between sectors (Fig. 3 element 60).

Regarding Claim 3, Johnston teaches the limitations set forth in Claim 1 and further discloses the access opening comprises an access opening closes by a hatch at every other junction of the air intake (Fig. 3 element 60).

Regarding Claim 5, Johnston teaches the limitations set forth in Claim 1 and further discloses the plurality of sectors comprises between two and twelve sectors (Two sectors shown in Fig. 3; elements 48 and 50).

Regarding Claim 7, Johnston teaches the limitations set forth in Claim 1 and further discloses each longitudinal or transverse side delimiting the access opening has a thinned edge, wherein the detachable hatch closing the said opening bears upon the thinned edge (Thinned edge of panel shown where element 60 is labeled). 


Regarding Claim 12, Johnston teaches air intake according to Claim 1 and further discloses an aircraft nacelle comprising an air intake according to Claim 1 (Fig. 3).

Regarding Claim 13, Johnston teaches a nacelle according to Claim 12 and further discloses a propulsion assembly according to Claim 12 (Propulsion assembly shown in Fig. 3).


Regarding Claim 14, Johnston teaches a nacelle according to Claim 12 and further discloses an aircraft comprising a nacelle according to Claim 12 (Aircraft structure labeled as Fig. 1 element 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 3541794 A) in view of Binks et al. (US 8197191 B2) .

Regarding Claim 4, Johnston teaches the limitations set forth in Claim 1.
	Johnston fails to teach the lip forming portion and the inner panel forming portion of each of the plurality of sectors have opposing longitudinal edges comprising lateral mounting flanges extending radially towards an inside of the corresponding one of the plurality of sectors, the lateral mounting flanges comprising holes for receiving fasteners for the fixing of the said sector to two adjacent sectors of the plurality of sectors.
	However, Binks teaches the lip forming portion (Fig. 3 element 323) and the inner panel forming portion (Fig. 3 inner panel element above element 310) of each of the plurality of sectors have opposing longitudinal edges comprising lateral mounting flanges extending radially towards an inside of the corresponding one of the plurality of sectors, the lateral mounting flanges comprising holes for receiving fasteners for the fixing of the said sector to two adjacent sectors of the plurality of sectors (Flanges shown in Fig. 5).
	Johnston and Binks are both considered to be analogous to the claimed invention as they are both in the same field of aircraft engine nacelle design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nacelle design of Johnston with the flange connection points of the sectors. This would allow for secure connections between adjacent sectors.  

Regarding Claim 6, Johnston teaches the limitations set forth in Claim 1. 
Johnston fails to disclose each of the detachable hatch is fixed in a detachable manner to the outer portions of the two adjacent sectors surrounding the hatch using link plates extending such that the link plates straddle under the said outer panel forming portions and under the said detachable hatch. 
However, Binks teaches each of the detachable hatch is fixed in a detachable manner to the outer portions of the two adjacent sectors surrounding the hatch using link plates extending such that the link plates straddle under the said outer panel forming portions and under the said detachable hatch (Fig. 10 element 852).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hatch connection between sectors of Johnston with the link plate of Binks. Doing so would allow for a secure connection between sectors while maintaining detachability and more accessibility to the interiors. 


Regarding Claim 8, Johnston teaches the limitations set forth in Claim 1.
Johnston fails to teach the sectors each comprises a continuous one-piece wall in which are formed the outer panel forming portion and the lip forming portion of the sector.
However, Binks teaches sectors each comprises a continuous one-piece wall in which are formed the outer panel forming portion and the lip forming portion of the sector (Fig. 3 upper panel 325 continuously extends and forms lip portion 323).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panels of Johnston to be continuous as disclosed by Binks. Doing so would allow for less connection points, which would simplify the manufacturing and less connection points would decrease the risk of failure do to loads at the connections. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 3541794 A) in view of Binks et al. (US 8197191 B2) and in further view of Layland et al. (US 20080179448 A1).

Regarding Claim 9, Johnston and Binks teach the limitations set forth in Claim 8
Johnston and Binks fail to teach the inner panel forming portion of each of the plurality of sectors comprises a rear skin and an acoustic lining, and a continuous wall of the sector, which constitutes the outer panel forming portion and the lip forming portion, is extended to also form the said rear skin.
However, Layland teaches the inner panel forming portion of each of the plurality of sectors comprises a rear skin and an acoustic lining, and a continuous wall of the sector, which constitutes the outer panel forming portion and the lip forming portion, is extended to also form the said rear skin (“The inlet lip can include an acoustic cellular core arranged along an inner barrel portion of the inlet lip, the acoustic core comprising a laminated composite outer skin and an inner skin. The inlet lip also can include an erosion shield arranged over at least a portion of the laminated composite outer skin, and overlying at least a portion of the acoustic core.”, Par [0014] lines 2-6).
Johnston, Binks and Layland are considered to be analogous to the claimed invention as they are in the same field of aircraft nacelle inlet design. It would have been obvious to someone of ordinary skill in the art to have modified the nacelle inlet design of Johnston in view of Binks with the acoustic lining disclosed by Layland. Doing so would allow for engine noise attenuation. 



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 3541794 A) in view of Chiou et al. (US 20160313286 A1).

Regarding Claim 10, Johnston teaches the limitations set forth in Claim 8.
Johnston fails to teach the one-piece continuous wall of the sectors comprises at least one zone made of a thermoplastic material and/or a zone made of a thermosetting material.
However, Chiou teaches the one-piece continuous wall of the sectors comprises at least one zone made of a thermoplastic material and/or a zone made of a thermosetting material (“Each composite ply may comprise high-strength carbon fiber reinforcements in a toughened epoxy polymer matrix. However, many other types of fibers, such as glass, aramid, polyethylene, boron, and silicon carbide may be used in many other types of matrix materials, including without limitation, thermosetting resins, thermoplastics, and ceramics.”, Par [0018] lines 4-11).
Johnston and Chiou are both considered to be analogous to the claimed invention as they are in the same field of aircraft nacelle panel design. It would have been obvious to someone of ordinary skill in the art to have modified the panels of Johnston to include the thermosetting/thermoplastic materials of Chiou. Doing so would allow for panels that would resist the heat given off by the engine.


Regarding Claim 11, Johnston and Chiou teach the limitations set forth in Claim 10.
Chiou further discloses the one-piece continuous wall of the sectors comprises at least one zone made of thermoplastic carbon (As cited above, Chiou discloses the use of carbon fiber/ thermoplastic carbon materials.


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 3541794 A) in view of Iron Maiden’s Ed Force One from 2016 (See CNN article and UCR article).

Regarding Claim 15, Johnston teaches an air intake according to Claim 1
Johnson fails to teach a method for the maintenance of an air intake according to Claim 1 having suffered damage to a zone of one of the plurality of sectors, wherein: the damaged sector is entirely removed, a new or recycled sector is installed instead and in place of the damaged sector previously withdrawn. The damaged sector is subsequently repaired or destroyed whereas the aircraft is put back into service.
	However, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have replaced a damaged section of the nacelle before being put back into service. Nacelles get damaged from ground objects or bird impacts and are repaired regularly.  As disclosed by the cited articles above, the Ed Force One nacelle was damaged on the ground and was repaired before taking flight. The rapid repair of the nacelle of the Ed Force One in 2016 shows that someone of ordinary skill in the art would have removed the damaged section, replace it and put the airplane back into service while the damaged piece is either repaired for further installation or disposed of.


Response to Arguments

Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. While the preamble of independent Claim 1 states that the apparatus is for an aircraft nacelle inlet, the body of the claim only describes the structure that has been rejected with the prior art of record. Since the aircraft engine sturcture has not been claimed, the remarks regarding the upstream and downstream positions of the claimed structure with respect to the engine are not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation "aircraft nacelle air intake" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644